DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 28 December 2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 13, and 20 last clause recites “favoring the at least one first boundary polyline.” It is unclear what is meant to “favor” a polyline.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-11, 14, 17, and 18 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lavoué, G. & Dupont, F. “Semi-sharp Subdivision Surface Fitting Based on Feature lines Approximation” Computers & Graphics, vol. 33, no. 2, pp. 151-161 (2009) [herein “Lavoue”] (cited in IDS dated 28 December 2020).
Claim 1 recites “1. A computer-implemented method for designing a 3D modeled object of a physical prototype of a product.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh, is of interest for many applications: …, recognition and reverse engineering.” A synthetic representation polygonal mesh is a 3D modeled object. Reverse engineering is taking measurements from a prototype to create the designed digital object.
Claim 1 further recites “the 3D modeled object including a wireframe based on at least one character line.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh.” The mesh is a wireframe based model. Lavoue page 153 right column section 4 “Feature line extraction” discloses “Feature lines of a surface carry the visually most salient characteristics. They are usually described as local extrema of principal curvatures along corresponding principal directions.” The feature lines are respective character lines.
Claim 1 further recites “the method comprising: obtaining a mesh of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” The input polygonal mesh is an obtained mesh of the 3D object.
Claim 1 further recites “computing a segmentation of the obtained mesh, therefore obtaining at least two regions from the obtained mesh.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” Decomposing the mesh into regions is computing a segmentation of the mesh to obtain regions. The several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     are at least two regions. See also Lavoue page 154 section 4.1.
Claim 1 further recites “and at least one boundary polyline between the at least two regions.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The corresponding boundaries of the regions are at least one boundary polyline between the regions. Lavoue page 154 right column section 4.2 first sentence discloses “Our feature line network is represented by the network of boundaries between regions of the partition. This network is composed with sets of connected pieces of boundary (polygonal curves).” The boundary polygonal curves are boundary polylines.
Claim 1 further recites “transforming each of the at least one boundary polyline in at least one character line.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” Applying the smoothing mask to obtain the feature line network is transforming the boundary polyline(s) into at least one feature line. The feature lines correspond with character lines.
Claim 1 further recites “and computing a network of the at least one character line, the network of the at least one character line forming the wireframe of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The feature line network is a network of character lines. See also Lavoue page 154 section 4.2. Without loss of generality the resulting feature line network is a formed wireframe of the modeled object.
Claim 4 further recites “4. The computer-implemented method of claim 1, wherein computing the segmentation of the obtained mesh further comprises: detecting at least one master boundary polyline of the obtained mesh, a master boundary polyline of the at least one master boundary polyline being a polyline having a higher curvature compared to other polylines of the obtained mesh.” Lavoue page 153 right column section 4 “Feature line extraction” discloses “Feature lines of a surface carry the visually most salient characteristics. They are usually described as local extrema of principal curvatures along corresponding principal directions.” The feature lines being local extrema of principal curvatures is identifying extra of the curvature evolution. Local extrema of principal curvature is polylines having higher curvature compared to other local polylines of the mesh.
Claim 7 further recites “7. The computer-implemented method of claim 1, further comprising, after the computing a segmentation of the obtained mesh: selecting a region of the at least two regions and splitting the selected region by using a map of curvature of the obtained mesh; and/or selecting at least two regions and merging them into a single region.” From the above list of alternatives the Examiner is selecting “selecting at least two regions and merging them into a single region.”
Lavoue page 154 right column second paragraph discloses “These reasons have led us to process a region merging after the VSA, according to anisotropy similarity: we merge two regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    R
                                
                                
                                    j
                                
                            
                        
                     if they share the same curvature value and the same minimum curvature direction.” Merging regions based on the curvature value is using a map of curvature to select regions for merging into a single region.
Claim 8 further recites “8. The computer-implemented method of claim 7, wherein the transforming further comprises computing a smooth curve for each of the at least one boundary polyline.” Lavoue page 154 right column section 4.2 titled “Feature line smoothing” lines 8-11 disclose “Our further process needs smooth feature lines, particularly for the curve approximation step. Thus we process a Laplace smoothing of the polygonal curves representing each piece of boundary.” Smoothing the polygonal curves to create smooth feature lines is computing a smooth curve for each boundary feature line.
Claim 9 further recites “9. The computer-implemented method of claim 8, further comprising: placing control points of the smooth curve, wherein the placing is performed to minimize: deviation against the smooth curve and the obtained mesh; and/or a number of control points; and/or a degree of the smooth curve.” From the above list of alternatives the Examiner is selecting “to minimize: deviation against the smooth curve and the obtained mesh.”
Lavoue page 158 right column section 6.2 first paragraph discloses “a global geometry optimization is conducted, which relocates iteratively the control points by minimizing a sum of quadratic distances to the target surface.” Relocating control points to minimizing the distance to the target surface is placing control points to minimize a deviation between the smooth feature line curve and the obtained target surface mesh.
Claim 10 further recites “10. The computer-implemented method of claim 1, further comprising: computing an assembly of surfaces based on the wireframe, and continuity constraints for the 3D modeled object.” Lavoue page 153 right column first paragraph discloses “We obtain a set of control meshes Mi which are then assembled together.” Lavoue page 156 section 5.3 first paragraph discloses:
Once local control meshes corresponding to every regions have been constructed, they are glued together to form a global control mesh. Boundary edges are tagged as sharp, to insure that boundary constrains are respected between patches. Moreover, this insures that boundary edges match the feature lines after subdivision.
The boundary constraints are continuity constraints. The assembly of the control meshes to form a global control mesh is computing an assembly of the surfaces based on the wireframe. The control meshes correspond with wireframes.
Claim 11 recites “11. A non-transitory computer readable storage medium having recorded thereon a computer program including instructions.” Lavoue page 151 section 1 introduction first sentence discloses “Finding an optimal and concise representation for a 3D model is particularly crucial in computer graphics and computer-aided design.” The computer in computer-aided design includes computer readable media with computer program instructions.
Claim 11 further recites “allowing a computer to perform a method for designing a 3D modeled object of a physical prototype of a product.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh, is of interest for many applications: …, recognition and reverse engineering.” A synthetic representation polygonal mesh is a 3D modeled object. Reverse engineering is taking measurements from a prototype to create the designed digital object.
Claim 11 further recites “the 3D modeled object including a wireframe based on at least one character line.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh.” The mesh is a wireframe based model. Lavoue page 153 right column section 4 “Feature line extraction” discloses “Feature lines of a surface carry the visually most salient characteristics. They are usually described as local extrema of principal curvatures along corresponding principal directions.” The feature lines are respective character lines.
Claim 11 further recites “the method comprising: obtaining a mesh of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” The input polygonal mesh is an obtained mesh of the 3D object.
Claim 11 further recites “computing a segmentation of the obtained mesh, therefore obtaining at least two regions from the obtained mesh.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” Decomposing the mesh into regions is computing a segmentation of the mesh to obtain regions. The several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     are at least two regions. See also Lavoue page 154 section 4.1.
Claim 11 further recites “and at least one boundary polyline between the at least two regions.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The corresponding boundaries of the regions are at least one boundary polyline between the regions. Lavoue page 154 right column section 4.2 first sentence discloses “Our feature line network is represented by the network of boundaries between regions of the partition. This network is composed with sets of connected pieces of boundary (polygonal curves).” The boundary polygonal curves are boundary polylines.
Claim 11 further recites “transforming each of the at least one boundary polyline in at least one character line.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” Applying the smoothing mask to obtain the feature line network is transforming the boundary polyline(s) into at least one feature line. The feature lines correspond with character lines.
Claim 11 further recites “and computing a network of the at least one character line, the network of the at least one character line forming the wireframe of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The feature line network is a network of character lines. See also Lavoue page 154 section 4.2. Without loss of generality the resulting feature line network is a formed wireframe of the modeled object.
Dependent claim 14 is substantially similar to claim 4 above and is rejected for the same reasons.
Dependent claim 17 is substantially similar to claim 7 above and is rejected for the same reasons.
Claim 18 recites “18. A system comprising a processor coupled to a memory and a graphical user interface, the memory having recorded thereon a computer program.” Lavoue page 151 section 1 introduction first sentence discloses “Finding an optimal and concise representation for a 3D model is particularly crucial in computer graphics and computer-aided design.” The computer in computer-aided design includes a processor and memory with computer program instructions.
Claim 18 further recites “for designing a 3D modeled object of a physical prototype of a product.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh, is of interest for many applications: …, recognition and reverse engineering.” A synthetic representation polygonal mesh is a 3D modeled object. Reverse engineering is taking measurements from a prototype to create the designed digital object.
Claim 18 further recites “the 3D modeled object including a wireframe based on at least one character line.” Lavoue page 151 left column first paragraph discloses “obtaining a synthetic representation of a shape, usually defined a as redundant dense polygonal mesh.” The mesh is a wireframe based model. Lavoue page 153 right column section 4 “Feature line extraction” discloses “Feature lines of a surface carry the visually most salient characteristics. They are usually described as local extrema of principal curvatures along corresponding principal directions.” The feature lines are respective character lines.
Claim 18 further recites “that when executed by the processor causes the processor to be configured to: obtain a mesh of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” The input polygonal mesh is an obtained mesh of the 3D object.
Claim 18 further recites “compute a segmentation of the obtained mesh, therefore obtaining at least two regions from the obtained mesh.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” Decomposing the mesh into regions is computing a segmentation of the mesh to obtain regions. The several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     are at least two regions. See also Lavoue page 154 section 4.1.
Claim 18 further recites “and at least one boundary polyline between the at least two regions.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The corresponding boundaries of the regions are at least one boundary polyline between the regions. Lavoue page 154 right column section 4.2 first sentence discloses “Our feature line network is represented by the network of boundaries between regions of the partition. This network is composed with sets of connected pieces of boundary (polygonal curves).” The boundary polygonal curves are boundary polylines.
Claim 18 further recites “transform each of the at least one boundary polyline in at least one character line.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” Applying the smoothing mask to obtain the feature line network is transforming the boundary polyline(s) into at least one feature line. The feature lines correspond with character lines.
Claim 18 further recites “and compute a network of the at least one character line, the network of the at least one character line forming the wireframe of the 3D modeled object.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The feature line network is a network of character lines. See also Lavoue page 154 section 4.2. Without loss of generality the resulting feature line network is a formed wireframe of the modeled object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoue as applied to claims 1, 11, and 18 above, and further in view of Thompson, W., et al. “Feature-Based Reverse Engineering of Mechanical Parts” IEEE Transactions on Robotics & Automation, vol. 15, no. 1 (1999) [herein “Thompson”] (cited in IDS dated 28 December 2020).
Claim 2 further recites “2. The computer-implemented method of claim 1, wherein the computing the segmentation further comprises: computing a first segmentation, therefore obtaining: at least two first regions from the obtained mesh.” Lavoue page 153 left column section 3 discloses “Given an input polygonal mesh, we firstly process a decomposition into several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , using a modified version of the segmentation algorithm (VSA) from Cohen-Steiner et al. [27].” Decomposing the mesh into regions is computing a segmentation of the mesh to obtain regions. The several regions                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     are at least two regions. See also Lavoue page 154 section 4.1.
Claim 2 further recites “and at least one first boundary polyline between the at least two first regions.” Lavoue page 153 left column section 3 discloses “We then extract the network of corresponding boundaries and apply a smoothing mask to obtain a smooth feature line network.” The corresponding boundaries of the regions are at least one boundary polyline between the regions. Lavoue page 154 right column section 4.2 first sentence discloses “Our feature line network is represented by the network of boundaries between regions of the partition. This network is composed with sets of connected pieces of boundary (polygonal curves).” The boundary polygonal curves are boundary polylines.
Claim 2 further recites “computing a second segmentation that is performed with a higher optimizing level of segmentation compared to the first segmentation, therefore obtaining: at least two second regions from the obtained mesh, the at least two second regions belonging to at least one of the at least two first regions, and at least one second boundary polyline between the at least two second regions.” Lavoue does not explicitly disclose second boundary lines within the first region; however, in analogous art of model fitting, Thompson page 62 right column first full paragraph teaches “Extraction of long line segments is followed by fitting the remaining data to simple and compound arc segments. Segmentation and fitting alternate until preset tolerance bounds are met for the segmentation process.” The compound arc segments correspond with second boundary lines. The compound arc segments meeting preset tolerance bounds is the segmentation of the arc segments being performed at a higher optimization level. Converging on tolerance bounds is performing higher optimization levels.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lavoue and Thompson. One having ordinary skill in the art would have found motivation to use compound arc segments into the system of subdivision surface fitting for the advantageous purpose of meeting preset tolerance bounds. See Thompson page 62 right column first full paragraph.
Claim 3 further recites “3. The computer-implemented method of claim 2, wherein the computing the network further comprises: selecting the at least one first boundary polyline; connecting at least one second boundary polyline to the selected at least one first boundary polyline by performing a snap operation.” Examiner is interpreting the claim language “snap operation” according to the lexicographic definition of Specification page 26 lines 24-25 “The action of connecting an endpoint of a smooth curve is referred to as snapping.”
Lavoue does not explicitly disclose second boundary lines within the first region; however, in analogous art of model fitting, Thompson page 62 right column first full paragraph teaches “Extraction of long line segments is followed by fitting the remaining data to simple and compound arc segments. Segmentation and fitting alternate until preset tolerance bounds are met for the segmentation process.” The compound arc segments correspond with second boundary lines. The compound arc segments are on the remaining data and fitting with the long line segments. Thus the arc segments are considered “snapped” to the long line segments.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lavoue and Thompson. One having ordinary skill in the art would have found motivation to use compound arc segments into the system of subdivision surface fitting for the advantageous purpose of meeting preset tolerance bounds. See Thompson page 62 right column first full paragraph.
Claim 3 further recites “and favoring the at least one first boundary polyline issued from the first segmentation.” Thompson page 62 right column first full paragraph teaches “Extraction of long line segments is followed by fitting the remaining data to simple and compound arc segments. Segmentation and fitting alternate until preset tolerance bounds are met for the segmentation process.” The long line segments are extracted first. Thus, without loss of generality, the long line segments are considered ‘favored’ over the secondary compound arc segments.
Dependent claims 12, 13, 19, and 20 are substantially similar to claims 2 and 3 above and are rejected for the same reasons.
Dependent Claims 6 and 16
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoue as applied to claims 1 and 11 above, and further in view of Cohen-Steiner, D., et al. "Variational Shape Approximation" ACM SIGRAPH, pp. 905-914 (2004) [herein “Cohen-Steiner”].
Claim 6 further recites “6. The computer-implemented method of claim 1, wherein the computing the segmentation of the obtained mesh further comprises a refined segmentation by computing a normal clustering on each region of the mesh.” Lavoue does not explicitly disclose computing a normal clustering of each region; however, in analogous art of reverse engineering digital designs, Cohen-Steiner page 910 right column last paragraph teaches “Smoothing the Normal Field   If extreme simplification is desired, it may also be relevant to artificially smooth the vector field for the                         
                            
                                
                                    L
                                
                                
                                    2,1
                                
                            
                        
                     metric, i.e., the normal associated to each face.” Smoothing the normal of each face is a refinement of the segmentation by computing corresponding normal of each region of the mesh. The faces correspond with regions of the mesh. Furthermore, Cohen-Steiner page 910 right column middle discloses “clustering of the discrete normals on the image of the Gauss map.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lavoue and Cohen-Steiner. One having ordinary skill in the art would have found motivation to use convergence and tailoring refinements into the system of subdivision surface fitting because Lavoue explicitly cites Cohen-Steiner as reference [27]. See Lavoue page 154 left column section 4.1 second paragraph “The VSA algorithm from Cohen-Steiner et al. [27].”
Dependent claim 16 is substantially similar to claim 6 above and is rejected for the same reasons.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Lavoué, G. & Dupont, F. “Semi-sharp Subdivision Surface Fitting Based on Feature lines Approximation” Computers & Graphics, vol. 33, no. 2, pp. 151-161 (2009) [herein “Lavoue”] (cited in IDS dated 28 December 2020) section 4 teaches extracting feature lines based on local extrema of principal curvature. Lavoue section 4.1 teaches segmentation to create a partition of corresponding regions. But Lavoue fails to teach computing a contrast map of the mesh by applying an image filtering process on a mesh.
Cohen-Steiner, D., et al. “Variational Shape Approximation” ACM SIGRAPH, pp. 905-914 (2004) [herein “Cohen-Steiner”] teaches an algorithm for shape approximation through repeated clustering of faces into best-fitting regions. Cohen-Steiner fails to teach computing a contrast map of the mesh by applying an image filtering process on a mesh.
Thompson, W., et al. “Feature-Based Reverse Engineering of Mechanical Parts” IEEE Transactions on Robotics & Automation, vol. 15, no. 1 (1999) [herein “Thompson”] (cited in IDS dated 28 December 2020) page 62 figure 5 teaches a model fitting process which takes a 3D point cloud and generates structured 2D contours. Thompson fails to teach computing a contrast map of the mesh by applying an image filtering process on a mesh.
US patent 7,821,513 B2 Bae, et al. [herein “Bae”] teaches reverse engineering from 3D scan data. Bae column 1 background section lines 38-41 teaches segmenting a model into regions of triangular facets. Bae column 10 lines 2-5 teach previewing results estimating a loss of accuracy with error maps and adjusting parameters to minimize the accuracy loss. Bae fails to teach computing a contrast map of the mesh by applying an image filtering process on a mesh.
US patent 6,996,505 B1 Edelsbrunner, et al. [herein “Edelsbrunner”] automatically generating a network of NURBS patches from a polygonal model of an object. Edelsbrunner column 9 lines 20-28 teach polyline boundary patches that form the boundary of respective quadrangular patches. Edelsbrunner column 10 lines 1-7 teach character lines to preserve the particular character based on curvature considerations. Edelsbrunner column 16 line 56 et seq. teaches parameterizing cruves using isomorphic subdivision of edges. Edelsbrunner fails to teach computing a contrast map of the mesh by applying an image filtering process on a mesh.
US 2017/0193699 A1 Mehr, et al. [herein “Mehr”] teaches reconstructing a 3D model from 3D mesh of measurement data. Mehr paragraph 70 teaches pre-processing to segment an RGB-Depth frame. These frame segmentation algorithms involve image processing. Mehr fails to teach character lines or specific polylines. Accordingly, Mehr fails to teach detecting master boundary polylines by computing a contrast map of the mesh by applying an image filtering process on a mesh.
None of the references taken either alone or in combination with the prior art of record disclose “wherein the detection of the at least one master boundary polyline further comprises: computing a contrast map of the mesh by applying an image filtering process on the mesh” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Attene, M., et al. “Hierarchical mesh segmentation based on fitting primitives” Visual Computing, vol. 22, pp. 181-193 (2006)
teaches
Mesh segmentation using fitting primitive forms to a face clustering of a hierarchical triangular mesh.
Wang, J., et al. “A framework for 3D model reconstruction in reverse engineering” Computers & Industrial Engineering, vol. 63, pp. 1189-1200 (2012)

Mesh segmentation to extract feature surfaces and constructing primitive features.
US 2007/0188490 A1 Kanai; Satoshi et al.

Segmentation of mesh model data into analytic surfaces based on robust curvature estimation and region growing
US 8,004,517 B1 Edelsbrunner; Herbert et al.

Modeling three-dimensional surface structures
US 5,552,992 A Hunter; Charles R.

Reproduction of an article from a physical model


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        8 September 2022